SWING, J.
This is an action in this court to reverse the judgment of the court of common pleas, wherein that court refused to grant the motion of Galvin & Bauer, attorneys in the case for Raphael Pedretti, for compensation for services rendered the plaintiff and receiver and referee. The judgment entry recites that this motion was heard on testimony and was argued by counsel and the court being fully advised overrules said motion. The plaintiff excepted to the overruling of the motion, but no bill of exceptions was taken containing the evidence. Therefore this court cannot say whether the court decided the question correctly or not. A consideration of the evidence alone could show this. In the absence of this evidence, we must assume that the court decided the matter correctly. The judgment is therefore affirmed.
Giffen and Smith, JJ., concur.